ORMOND, J.
— The determination of the question here presented, will depend on the fact, whether the evidence rejected by the court, was competent testimony in the cause: the weight it was entitled to, no matter how small that might be, cannot influence the consideration of the court, on a motion to reject it.
The certificate of a notary having been produced, reciting that a notice of the dishonor of the note, had been placed in the post-office, at Huntsville, directed to the plaintiff in error, and he having also sworn to the same facts, the plaintiff in error offered to prove, by the post-master, facts, the tendency of which was to show, that the notary was mistaken. It is true, it does not seem to us, that it was entitled to much weight against the positive proof of the notary: but that is a matter which cannot influence our judgment, if the evidence was competent. That it was competent evidence, is very clear, unless the certificate of the notary cannot be contradicted. This Court has determined, in the case of Curry v. The Bank of Mobile, (8 Porter 360) that it is prima facie evidence merely of the fact of notice. It is'then, the common case of opposing testimony, upon which the jury alone can determine, as they are the exclusive judges of the weight of evidence, and of the credibility of witnesses.
Let the judgment be reversed, and the cause be remanded for further proceedings.